Title: To James Madison from William Lee, 31 October 1806
From: Lee, William
To: Madison, James



Sir,
Bordeaux October 31: 1806

The reports which I stated to you in my respects of the day before yesterday were circulating in this City are fully confirmed and the successes of the Emperor even surpasses those of his last campaign.  I have made a collection of the Bulletins, which I have the honor to enclose.  In the Paris journal du soir of the 26th it is asserted that the french have entered Berlin that the Saxon army has separated from the Prussian and joined the French and that the Russian army of 60,000 men has entered the Prussian territory.  They will probably meet the same fate they experienced last year, and be forced into a second treaty of peace before christmas.  Spain and Austria it is said were prepared to join this confederacy the moment the French recd a check and we are told that one of the Emperors family is now on his way to Madrid, to demand an explanation.  These rumours are probably set on float to prepare the minds of the nation for new conquests such as the dismemberment of Austria and subjugation of Spain.  The latter appears absolutely necessary to all thinking frenchmen, since England in their opinion has laid the foundation of the conquest of South America.  With great respect I have the honor to remain your oObt. St.

Wm. Lee

